 


113 HR 2792 RH: Legislative Branch Appropriations Act, 2014
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 126 
113th CONGRESS 1st Session 
H. R. 2792 
[Report No. 113–173] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2013 
Mr. Alexander, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Legislative Branch for the fiscal year ending September 30, 2014, and for other purposes.  
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Legislative Branch for the fiscal year ending September 30, 2014, and for other purposes, namely:  
I 
LEGISLATIVE BRANCH  House of Representatives Salaries and ExpensesFor salaries and expenses of the House of Representatives, $1,171,569,576, as follows: House Leadership OfficesFor salaries and expenses, as authorized by law, $22,058,308, including: Office of the Speaker, $6,579,621, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,158,463, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,044,031, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,867,952, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,445,187, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,490,521; Democratic Caucus, $1,472,533: 
Provided, That such amount for salaries and expenses shall remain available from January 3, 2014 until January 2, 2015. Members’ Representational Allowances Including Members’ Clerk Hire, Official Expenses of Members, and Official MailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $543,918,813. Committee Employees Standing Committees, Special and SelectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $119,376,151: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2014. Committee on AppropriationsFor salaries and expenses of the Committee on Appropriations, $25,271,004, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2014. Salaries, Officers and EmployeesFor compensation and expenses of officers and employees, as authorized by law, $173,721,185, including: for salaries and expenses of the Office of the Clerk, including the positions of the Chaplain and the Historian, including not more than $25,000, of which not more than $20,000 is for the Family Room and not more than $2,000 is for the Office of the Chaplain, for official representation and reception expenses, $24,009,473; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $11,926,729, of which $4,212,500 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $116,002,451, of which $9,100,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $4,741,809; for salaries and expenses of the Office of General Counsel, $1,340,987; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $1,952,249; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,087,587; for salaries and expenses of the Office of the Legislative Counsel of the House, $9,366,845; for salaries and expenses of the Office of Interparliamentary Affairs, $814,069; and for other authorized employees, $478,986. Allowances and ExpensesFor allowances and expenses as authorized by House resolution or law, $287,224,115, including: supplies, materials, administrative costs and Federal tort claims, $3,502,789; official mail for committees, leadership offices, and administrative offices of the House, $190,486; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $260,995,068; Business Continuity and Disaster Recovery, $16,217,008, of which $5,000,000 shall remain available until expended; transition activities for new Members and staff $1,631,487 to remain available until expended; Wounded Warrior Program $2,500,000, to remain available until expended; Office of Congressional Ethics, $1,467,030; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $720,247. Administrative Provisions  
101. 
(a)Requiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit Reduction or To Reduce the Federal DebtNotwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members’ Representational Allowances shall be available only for fiscal year 2014. Any amount remaining after all payments are made under such allowances for fiscal year 2014 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate).  
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section.  
(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.  
102. 
(a)Section 109(a) of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 95d(a)) is amended by striking the period at the end and inserting the following: , and for reimbursing the Secretary of Labor for any amounts paid with respect to unemployment compensation payments for former employees of the House..  
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.  
103. 
(a)Section 101(c)(2) of the Legislative Branch Appropriations Act, 1993 (2 U.S.C. 95b(c)(2)) is amended by striking and Allowances and Expenses and inserting the following: Allowances and Expenses, the heading for any joint committee under the heading Joint Items (to the extent that amounts appropriated for the joint committee are disbursed by the Chief Administrative Officer of the House of Representatives), and Office of the Attending Physician.  
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.  
JOINT ITEMSFor Joint Committees, as follows: Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $3,983,158, to be disbursed by the Secretary of the Senate. Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $9,480,731, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows: Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1) an allowance of $2,175 per month to the Attending Physician; (2) an allowance of $1,300 per month to the Senior Medical Officer; (3) an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; (4) an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5) $2,625,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,222,160, to be disbursed by the Chief Administrative Officer of the House of Representatives. Office of Congressional Accessibility Services  salaries and expensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,291,707, to be disbursed by the Secretary of the Senate. CAPITOL POLICE SalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $274,511,000. General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $55,190,000, to be disbursed by the Chief of the Capitol Police or his designee: 
Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2014 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security. Administrative Provisions (including transfer of funds) 
1001.authority to transfer amounts between salaries and general expensesDuring fiscal year 2014 and any succeeding fiscal year, the Capitol Police may transfer amounts appropriated for the fiscal year between the category for salaries and the category for general expenses, upon the approval of the Committees on Appropriations of the House of Representatives and Senate. 
Funds available for workers compensation payments  
1002. 
(a)In generalAvailable balances of expired United States Capitol Police appropriations shall be available to the Capitol Police to make the deposit to the credit of the Employees' Compensation Fund required by section 8147(b) of title 5, United States Code.  
(b)Conforming amendmentSection 1018 of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907) is amended by striking subsection (f).  
(c)Effective dateThis section shall apply with respect to appropriations for fiscal year 2014 and each fiscal year thereafter. OFFICE OF COMPLIANCE Salaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,617,348, of which $780,000 shall remain available until September 30, 2015: 
Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses. Administrative Provisions  
1101. 
(a)The second sentence of section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) is amended to read as follows: There are appropriated for such account such sums as may be necessary to pay such awards and settlements..  
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year.  
1102.semiannual report of disbursements 
(a)Reports requiredNot later than 60 days after the last day of each semiannual period of a fiscal year, the Executive Director of the Office of Compliance shall submit to the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, and the Committees on Appropriations of the House of Representatives and Senate, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of Compliance.  
(b)ContentsThe report required by subsection (a) shall include— 
(1)the identification of any employee or contractor who receives a payment from the Office of Compliance;  
(2)the quantity and price of any item furnished to the Office of Compliance;  
(3)a description of any service rendered to the Office of Compliance, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service;  
(4)a statement of all amounts appropriated to, or received or expended by, the Office of Compliance and any unexpended balances of such amounts; and  
(5)such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, or the Committees on Appropriations of the House of Representatives or Senate.  
(c)Effective Date 
(1)In generalThis section shall apply with respect to the semiannual periods of October 1 through March 31 and April 1 through September 30 of each fiscal year, beginning with fiscal year 2013.  
(2)Special rule for reports for fiscal year 2013The Executive Director of the Office of Compliance shall submit the reports required for the two semiannual periods of fiscal year 2013 not later than 120 days after the date of the enactment of this Act. CONGRESSIONAL BUDGET OFFICE Salaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $41,496,677. Administrative Provision  
acceptance of voluntary student services  
1201. 
(a)Section 3111(e) of title 5, United States Code, is amended— 
(1)by striking (e) and inserting (e)(1); and  
(2)by adding at the end the following new paragraph: 
 
(2)In this section, the term agency includes the Congressional Budget Office, except that in the case of the Congressional Budget Office— 
(A)any student who provides voluntary service in accordance with this section shall be considered an employee of the Congressional Budget Office for purposes of section 203 of the Congressional Budget Act of 1974 (relating to the level of confidentiality of budget data); and  
(B)the authority granted to the Office of Personnel Management under this section shall be exercised by the Director of the Congressional Budget Office. .  
(b)The amendment made by subsection (a) shall apply with respect to fiscal year 2014 and each succeeding fiscal year. ARCHITECT OF THE CAPITOL General AdministrationFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for surveys and studies in connection with activities under the care of the Architect of the Capitol; for all necessary expenses for the general and administrative support of the operations under the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $85,286,000. Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $60,421,000, of which $20,702,000 shall remain available until September 30, 2018, and of which $15,940,000 shall remain available until expended solely for expenses related to rehabilitation of the U.S. Capitol Dome. Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $13,037,000, of which $3,700,000 shall remain available until September 30, 2018. House Office BuildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $71,622,000, of which $9,100,000 shall remain available until September 30, 2018.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $70,000,000, shall remain available until expended. Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Printing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $109,334,000, of which $37,200,000 shall remain available until September 30, 2018: 
Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2014. Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $47,861,000, of which $23,448,000 shall remain available until September 30, 2018. Capitol Police Buildings, Grounds, and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and AOC security operations, $18,898,000, of which $1,000,000 shall remain available until September 30, 2018. Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $11,372,000: 
Provided, That of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee. Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $20,163,000. Administrative Provisions  
1301.semiannual report of disbursements 
(a)Reports requiredNot later than 60 days after the last day of each semiannual period, the Architect of the Capitol shall submit to Congress, with respect to that period, a detailed, itemized report of the disbursements for the operations of the Office of the Architect of the Capitol.  
(b)ContentsThe report required by subsection (a) shall include— 
(1)the name of each person who receives a payment from the Office of the Architect of the Capitol;  
(2)the quantity and price of any item furnished to the Office of the Architect of the Capitol;  
(3)a description of any service rendered to the Office of the Architect of the Capitol, together with a statement of the time required for the service, and the name, title, and amount paid to each person who renders the service;  
(4)a statement of all amounts appropriated to, or received or expended by, the Office of the Architect of the Capitol and any unexpended balances of such amounts;  
(5)the information submitted to the Comptroller General under section 3523(b) of title 31, United States Code; and  
(6)such additional information as may be required by regulation of the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.  
(c)PrintingEach report under this section shall be printed as a House document.  
(d)Effective DateThis section shall apply with respect to the semiannual periods of January 1 through June 30 and July 1 through December 31 of each year, beginning with the semiannual period in which this section is enacted.  
1302.Use of building 
(a)Use of buildingIn exercising its authority under the item Architect of the Capitol, Capitol Buildings and Grounds, House Office Buildings in the Legislative Branch Appropriations Act, 1985 (Public Law 98–367; 2 U.S.C. 2001 note), to use the building referred to in such item for the purposes of providing office and accommodations for the House of Representatives, the House Office Building Commission is authorized to enter into such agreements regarding the use of the building by the House or by other persons as the Commission considers appropriate.  
(b)Effective dateThis section shall apply with respect to fiscal year 2014 and each succeeding fiscal year. LIBRARY OF CONGRESS Salaries and ExpensesFor necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; activities under the Civil Rights History Project Act of 2009; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $398,642,813, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2014, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2014 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: 
Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: 
Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: 
Provided further, That of the total amount appropriated, $7,068,000 shall remain available until expended for the digital collections and educational curricula program. Copyright Office Salaries and ExpensesFor all necessary expenses of the Copyright Office, $50,172,412, of which not more than $28,029,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2014 under section 708(d) of title 17, United States Code: 
Provided, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That not more than $5,590,000 shall be derived from collections during fiscal year 2014 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $33,619,000: 
Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: 
Provided further, That not more than $4,250 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: 
Provided further, That notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e). Congressional Research Service Salaries and ExpensesFor necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $101,407,996: 
Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate. Books for the Blind and Physically Handicapped Salaries and ExpensesFor salaries and expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $48,023,446: 
Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual. Administrative Provisions REIMBURSABLE AND REVOLVING FUND ACTIVITIES  
1401. 
(a)In generalFor fiscal year 2014, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $178,958,000.  
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch.  AUTHORITY TO TRANSFER AMOUNTS BETWEEN CATEGORIES OF APPROPRIATIONS  
1402. 
(a)In generalDuring fiscal year 2014 and any succeeding fiscal year, the Librarian of Congress may transfer amounts appropriated for the fiscal year between the categories of appropriations provided under law for the Library of Congress for the fiscal year, upon the approval of the Committees on Appropriations of the House of Representatives and Senate.  
(b)LimitationNot more than 10 percent of the total amount of funds appropriated to the account under any category of appropriations for the Library of Congress for a fiscal year may be transferred from that account by all transfers made under subsection (a).  
GOVERNMENT PRINTING OFFICE Congressional Printing and Binding (including transfer of funds)For authorized printing and binding for the Congress and the distribution of Congressional information in any format; expenses necessary for preparing the semimonthly and session index to the Congressional Record, as authorized by law (section 902 of title 44, United States Code); printing and binding of Government publications authorized by law to be distributed to Members of Congress; and printing, binding, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $79,736,000: 
Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: 
Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: 
Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: 
Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis. Office of Superintendent of Documents Salaries and Expenses (including transfer of funds)For expenses of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $31,437,000: 
Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating Congressional serial sets and other related publications for fiscal years 2012 and 2013 to depository and other designated libraries: 
Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. Government Printing Office Revolving FundFor payment to the Government Printing Office Revolving Fund, $3,966,847, to remain available until expended, for information technology development and facilities repair: 
Provided, That the Government Printing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Printing Office revolving fund: 
Provided further, That not more than $7,500 may be expended on the certification of the Public Printer in connection with official representation and reception expenses: 
Provided further, That the revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: 
Provided further, That expenditures in connection with travel expenses of the advisory councils to the Public Printer shall be deemed necessary to carry out the provisions of title 44, United States Code: 
Provided further, That the revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: 
Provided further, That activities financed through the revolving fund may provide information in any format: 
Provided further, That the revolving fund and the funds provided under the headings Office of Superintendent of Documents and Salaries and Expenses may not be used for contracted security services at GPO's passport facility in the District of Columbia. GOVERNMENT ACCOUNTABILITY OFFICE Salaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $486,226,129: 
Provided, That, in addition, $32,368,000 of payments received under sections 782, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: 
Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: 
Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed. Administrative Provision  
1501.use of electronic filing for procurement protest system Section 3555(c) of title 31, United States Code, is amended to read as follows: 
 
(c)Electronic Filing and Document Dissemination System 
(1)Establishment and operation of systemThe Comptroller General shall establish and operate an electronic filing and document dissemination system under which, in accordance with procedures prescribed by the Comptroller General— 
(A)a person filing a protest under this subchapter may file the protest through electronic means; and 
(B)all documents and information required with respect to the protest may be disseminated and made available to the parties to the protest through electronic means. 
(2)Imposition of fees 
(A)In generalThe Comptroller General may require each person who files a protest under this subchapter to pay a fee to support the establishment and operation of the electronic system under this subsection, without regard to whether or not the person uses the system with respect to the protest. 
(B)AmountThe Comptroller General shall establish (and from time to time shall update) a schedule setting forth the amount of the fee to be paid under subparagraph (A). 
(3)Treatment of amounts collected 
(A)Establishment of accountThe Comptroller General shall maintain a separate account among the accounts of the Government Accountability Office for the electronic system under this subsection, and shall deposit all amounts received as fees under paragraph (2) into the account. 
(B)Use of amountsAmounts in the account maintained under this paragraph shall be available to the Comptroller General, without fiscal year limitation, solely to establish and operate the electronic system under this subsection. .  
Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $1,000,000.  
IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 
201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2014 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 
203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: 
Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.COSTS OF LBFMC 
205.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LANDSCAPE MAINTENANCE 
206.The Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in the irregular shaped grassy areas bounded by Washington Avenue, SW on the northeast, Second Street, SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel on the southeast.LIMITATION ON TRANSFERS 
207.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 
208. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate. 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol.DELIVERY OF BILLS AND RESOLUTIONS 
209.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy.DELIVERY OF CONGRESSIONAL RECORD 
210.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).LIMITATION ON AMOUNT AVAILABLE TO LEASE VEHICLES 
211.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members' Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month. 
LIMITATION ON PRINTED COPIES OF U.S. CODE TO HOUSE 
212.None of the funds made available by this Act may be used to provide an aggregate number of more than 50 printed copies of any edition of the United States Code to all offices of the House of Representatives. 
AUTHORIZING COMMERCIAL ACTIVITY ON UNION SQUARE 
213. 
(a)Treatment as part of Capitol Grounds 
(1)In generalFor purposes of chapter 51 of title 40, United States Code, the United States Capitol Grounds shall include Union Square. 
(2)Union Square definedIn this section, the term Union Square means the area for which jurisdiction and control was transferred to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74). 
(b)Continuation of types of activity previously authorized 
(1)In generalNotwithstanding any limitations on the use of the United States Capitol Grounds (including section 5104(c) of title 40, United States Code), the Chief of the United States Capitol Police (hereafter referred to as the Chief)— 
(A)may issue a permit authorizing a person to engage in commercial activity in Union Square if the activity is similar to the types of commercial activity permitted in Union Square prior to the transfer of jurisdiction and control of Union Square to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74); and 
(B)under the terms and conditions of such a permit, may require the person to whom the permit is issued to pay a fee to cover any costs incurred by the Architect of the Capitol as a result of the issuance of the permit, if the fees are similar to the fees collected by the Director of the National Park Service for commercial activity permitted in Union Square prior to such transfer of jurisdiction and control. 
(2)RegulationsThe Chief shall carry out this section in accordance with such regulations as the Capitol Police Board may promulgate pursuant to the Board’s authority under section 14 of the Act of July 31, 1946 (2 U.S.C. 1969), except that the Board shall promulgate the regulations in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate. 
(c)Capitol Trust Account 
(1)EstablishmentThere is established in the Treasury of the United States an account for the Architect of the Capitol to be known as the Capitol Trust Account, consisting of all fees collected by the Chief under subsection (b)(2). 
(2)TransferImmediately upon receiving any fees collected under subsection (b)(2), the Chief shall transfer the fees to the Capitol Trust Account. 
(3)Use of fundsAmounts in the Capitol Trust Account shall be available without fiscal year limitation for such maintenance, improvements, and projects with respect to Union Square as the Architect of the Capitol considers appropriate, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate. 
(d)Effective dateThis section shall take effect on the date of the enactment of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74). 
214.It is the sense of the Congress that Congress should not pass any legislation that authorizes spending cuts that would increase poverty in the United States.SPENDING REDUCTION ACCOUNT
215.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974, excluding Senate items, exceeds the amount of proposed new budget authority is $0.This Act may be cited as the Legislative Branch Appropriations Act, 2014. 
 
 
July 23, 2013 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
